Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 29, 2021

                                     No. 04-21-00438-CV

                  IN THE INTEREST OF A.M.R. AND O.R., CHILDREN

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-12197
                        Honorable Angelica Jimenez, Judge Presiding

                                        ORDER
        Christopher Rodriguez seeks to appeal the trial court’s order denying his motion to
enforce a divorce decree. Our review of the record raises a question concerning this court’s
jurisdiction.

        The parties were divorced October 1, 2020. In July 2021, Rodriguez filed a petition to
modify and to enforce the decree. The motion for enforcement alleged appellee, Kaitlyn Fonzi,
violated specific provisions of the decree relating to conservatorship of the children and prayed
that she be held in contempt and punished by being placed on community supervision.

        The trial court held a hearing on various motions, including the motion for enforcement,
on August 20, 2021. On September 14, the trial court signed temporary orders in the suit to
modify, an order denying the motion for enforcement, and an order referring the remaining
issues to mediation. On October 13, Rodriguez filed a notice of appeal stating his desire to
appeal the order denying the motion for enforcement.

        “An order failing to hold a person in contempt is not a final, appealable judgment.”
Norman v. Norman, 692 S.W.2d 655, 655 (Tex. 1985). “Contempt proceedings, whether the
court grants or denies the motion, are not appealable because they ‘are not concerned with
disposing of all claims and parties before the court, as are judgments; instead, contempt
proceedings involve a court’s enforcement of its own orders, regardless of the status of the
claims between the parties before it.’” Casey v. Casey, No. 01-18-00644-CV, 2019 WL 1338968,
at *2 (Tex. App.—Houston [1st Dist.] Mar. 26, 2019, no pet.) (mem. op.) (quoting In re Office of
Attorney Gen. of Tex., 215 S.W.3d 913, 915–16 (Tex. App.—Fort Worth 2007, orig.
proceeding).

       Because it appears this court lacks jurisdiction over an appeal of the order denying the
motion for enforcement, we order appellant may file a response not later than November 8,
2021, showing cause why this appeal should not be dismissed. If appellant fails to satisfactorily
respond within the time provided, the appeal will be dismissed. See Tex. R. App. P. 42.3(c). All
other deadlines in this appeal are stayed until further order of the court.




                                                       _________________________________
                                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2021.



                                                    ___________________________________
                                                         MICHAEL A. CRUZ, Clerk of Court